JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the memoranda filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order of detention be affirmed. “Based upon this record,” the court has “no reason to think that the district court erred, much less clearly erred, in finding that [appellant] presents a danger to the community,” United States v. Smith, 79 F.3d 1208, 1211 (D.C.Cir.1996) (per curiam), and concluding that no condition or combination of conditions would *4assure the community’s safety in the event of his release pending trial, see 18 U.S.C. § 3142(e); United States v. Simpkins, 826 F.2d 94, 96 (D.C.Cir.1987).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.